Order filed September 21, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00572-CV
                                    ____________

          TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                          V.

                                 T. R. W., Appellee


                    On Appeal from the 207th District Court
                             Hays County, Texas
                        Trial Court Cause No. 16-1887

                                     ORDER

      Appellant’s brief was due September 15, 2017. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 16, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM